


110 HR 3591 IH: Middle Class Investor Tax Relief Act of

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3591
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Lampson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  that the net capital gain of certain individuals shall not be subject to
		  tax.
	
	
		1.Short titleThis Act may be cited as the
			 Middle Class Investor Tax Relief Act of
			 2007.
		2.Deduction for net
			 capital gain of certain individuals
			(a)In
			 generalPart I of subchapter
			 P of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new section:
				
					1203.Deduction for
				net capital gain of certain individuals
						(a)In
				generalIn the case of an
				individual, there shall be allowed a deduction against gross income the amount
				equal to the taxpayer's net capital gain for such year.
						(b)Limitation based
				on adjusted gross income
							(1)In
				generalThe amount which would (but for this paragraph) be
				allowed as a deduction under subsection (a) shall be reduced (but not below
				zero) by the amount which bears the same ratio to such amount as—
								(A)the excess (if any)
				of—
									(i)the taxpayer’s
				modified adjusted gross income for the taxable year, over
									(ii)the threshold
				amount bears to
									(B)$10,000 ($20,000
				in the case of a joint return).
								(2)Threshold
				amountFor purposes of paragraph (1), the threshold amount is
				$100,000 (twice such amount in the case of a joint return).
							(3)Inflation
				adjustmentIn the case of any
				taxable year beginning in a calendar year after 2008, the $100,000 amount
				contained in paragraph (1)(B) shall be increased by an amount equal to—
								(A)such dollar
				amount, multiplied by
								(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2007 for calendar year 1992 in subparagraph (B) thereof.
								Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of $1,000.(c)Modified
				adjusted gross incomeFor
				purposes of this section, the term modified adjusted gross income
				means adjusted gross income determined—
							(1)without regard to
				this section and sections 199, 911, 931, and 933, and
							(2)after application
				of sections 86, 135, 137, 219, 221, 222, and
				469.
							.
			(b)Coordination
			 with maximum capital gains ratesParagraph (2) of section 1(h) of
			 such Code is amended to read as follows:
				
					(2)Reduction of net
				capital gainFor purposes of
				this subsection, the net capital gain for any taxable year shall be reduced
				(but not below zero) by the sum of—
						(A)the amount which the taxpayer takes into
				account as investment income under section 163(d)(4)(B)(iii), and
						(B)the deduction allowed by section
				1203.
						.
			(c)Deduction
			 allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of such Code
			 is amended by inserting before the last sentence the following new
			 paragraph:
				
					(22)Net capital
				gain of certain individualsThe deduction allowed by section
				1203.
					.
			(d)Conforming
			 amendments
				(1)Sections 86(b)(2)(A), 135(c)(4)(A),
			 137(b)(3)(A), and 221(b)(2)(C)(i) of such Code are each amended by striking
			 and 933 and inserting 933, and 1203.
				(2)Subparagraph (B) of section 172(d)(2) of
			 such Code is amended to read as follows:
					
						(B)the exclusion under section 1202, and the
				deduction under section 1203, shall not be
				allowed.
						.
				(3)Section 219(g)(3)(A)(ii) of such Code is
			 amended by striking and 911 and inserting 911, and
			 1203.
				(4)Section 469(i)(3)(F)(ii) of such Code is
			 amended by striking and 137 and inserting 137, and
			 1203.
				(5)Paragraph (4) of section 691(c) of such
			 Code is amended by inserting 1203, after
			 1202,.
				(6)Paragraph (2) of section 871(a) of such
			 Code is amended by inserting or 1203, after
			 1202,.
				(7)The table of sections for part I of
			 subchapter P of chapter 1 of such Code is amended by adding at the end the
			 following new item:
					
						Sec. 1203. Deduction for net
				capital gain of certain individuals..
					
				(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
